Sub-Item 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On July 13, 2011, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 19,360 common shares of beneficial interest issued by CommonWealth REIT (CUSIP No.: 203233101) (the "Common Shares") at a purchase price of $24.00 per share including an underwriting discount of $1.02 per share. The Common Shares were purchased from Citigroup Global Markets, Inc, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC, received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Jefferies & Company, Inc. RBC Capital Markets, LLC UBS Securities LLC BB&T Capital Markets, a division of Scott & Stringfellow, LLC Janney Montgomery Scott LLC JMP Securities LLC Oppenheimer & Co. Inc. Banco Bilbao Vizcaya Argentaria, S.A. BNY Mellon Capital Markets, LLC Capital One Southcoast, Inc. Comerica Securities, Inc. SMBC Securities, Inc. Mitsubishi UFJ Securities (USA), Inc. PNC Capital Markets LLC Santander Investment Securities Inc. Scotia Capital (USA) Inc. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the p urchase in compliance with the Funds Rule 10f -3 Procedures, at s Board meeting held on December 8, 2011. These materials include additional information about the terms of the transaction.
